221 F.2d 228
Marion L. TAYLOR, Petitioner,v.UNITED STATES of America, Respondent.
No. 427.
United States Court of Appeals, Ninth Circuit.
April 7, 1955.

Marion L. Taylor, Steilaccom, Wash., in pro. per.
No appearance for respondent.
Before BENMAN, Chief Judge, and BONE and POPE, Circuit Judges.
PER CURIAM.


1
Applicant seeks permission from this court to appeal forma pauperis from an order of the United States District Court for the Northern District of California, Southern Division, denying his motion made pursuant to 28 U.S.C. § 2255.


2
In his motion to the District Court applicant alleges that his conviction was obtained by perjured testimony but does not allege this evidence was knowingly used.  The motion was properly denied.  Tilghman v. Hunter, 10 Cir., 167 F.2d 661.  The lower court has certified that the appeal is not taken in good faith and the application is denied.  28 U.S.C. § 1915.